Citation Nr: 9932924	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-37 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for stenosis of the 
right femoral artery, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for a shell fragment 
wound of the right thigh, muscle group XV, current evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased rating for incomplete 
paralysis of the right femoral nerve, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased rating for traumatic 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an increased (compensable) evaluation for 
a shell fragment wound of the left thigh.  

7.  Entitlement to service connection for a right index 
finger disability.  

8.  Entitlement to service connection for a low back 
disability.  

9.  Entitlement to service connection for a right knee 
disability.  

10.  Entitlement to service connection for a left knee 
disability.  

11.  Entitlement to service connection for the residuals of a 
broken nose.  

12.  Entitlement to service connection for the residuals of a 
left ankle fracture.  

13.  Entitlement to service connection for the residuals of a 
laceration to the right fourth finger.  

14.  Entitlement to service connection for a left elbow 
disability.  

15.  Entitlement to service connection for the residuals of a 
left biceps tendon tear. 

16.  Entitlement to service connection for a stomach 
disability.  

17.  Entitlement to service connection for hemorrhoids.  

18.  Entitlement to service connection for a heart 
disability.  

19.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
April 1959, and from October 1960 to March 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

In this case, it must be observed, as an initial matter, that 
the veteran's original claims file was apparently lost some 
time prior to November 1986.  The current claims file before 
the Board has been re-built since that time, but it obviously 
does not contain all of the historical records of VA actions 
taken with respect to benefits provided to the veteran prior 
to 1986.  The record also shows that, in July 1987, the 
veteran perfected an appeal to the Board with respect to 
issues numbered 2-10, and 19, as set out on the first and 
second page of this decision.  It also appears that, shortly 
after the veteran perfected those appeals, the RO determined 
that, because of the absence of so many of the veteran's 
historical records, additional development (including an 
examination of the veteran) would be necessary before the 
case could be forwarded to the Board in Washington, DC.  In 
September 1987, the veteran was advised that this additional 
development was going to take place, and he was asked to 
provide any award letters from VA which he possessed.  He was 
not advised, however, of the reasons for this delay and 
request for information.  Apparently confused by the RO's 
request, the veteran responded the following month, and 
advised the RO to simply read his claims file.  He also 
pointed out that he had recently been examined, and thought 
that to schedule another examination was "ridiculous."  
Despite these remarks, the veteran was apparently scheduled 
for an examination for VA purposes, to take place in January 
1988.  The record indicates, however, that he failed to 
report for it.  Thereafter, it does not appear any further 
action was taken with respect to the appeal for many years.  

In 1995, the veteran submitted another application for VA 
benefits.  This claim, which included some issues that had 
been appealed in 1987, was addressed in a March 1996 rating 
action, and it was from that rating that another appeal was 
perfected in August 1996.  Issues numbered 1, and 11-18, on 
the first two pages of this decision, are the additional 
issues as to which the veteran perfected an appeal.  

REMAND

Prior to addressing the merits of the veteran's claim, the 
Board must note that, in his 1987 substantive appeal, he 
requested an appearance at a hearing before the Board in 
Washington, DC.  In the substantive appeal he filed in 1996, 
the veteran requested that he be scheduled to appear for a 
personal hearing before a Hearing Officer at the RO.  
Following the most recent hearing request, the RO decided to 
defer any action with respect to a hearing until additional 
development was accomplished.  Thereafter, the RO apparently 
attempted to obtain copies of the veteran's service medical 
records.  In addition, private medical records dated between 
1975 and 1997, as well as VA medical records dated between 
1982 and 1988, were associated with the claims file.  As this 
was taking place, the RO also apparently determined that an 
examination of the veteran was necessary.

Accordingly, the veteran was scheduled to undergo a VA 
examination in late 1997.  Because of knee surgery, however, 
the veteran was unable to report for that examination, and 
another was scheduled for May 1998.  The veteran, however, 
did not report for that examination, explaining, in June and 
July 1998 letters, that he understood his claims file to be 
lost and, under those circumstances, saw no point in being 
examined.  

In September 1998, the RO wrote the veteran, and explained 
that re-building a claims file is an on-going process, 
continuing until the original is found.  He was then asked to 
advise the RO as to when he would be willing to report for an 
examination, and was informed that one would be scheduled 
upon receipt of this information. 

There is no indication in the record that the veteran 
responded to the RO's September 1998 letter, but, in February 
1999, the RO sought to clarify whether the veteran still 
desired to appear at a hearing.  Specifically, the RO wrote:

Please clarify if you still want a hearing 
scheduled or not, and if so, where and with whom by 
completing the enclosed attachment and returning it 
to this office. 

The enclosed attachment was as follows:  

Instead of a hearing before a member of a traveling 
section of the Board of Veterans' Appeals, I 
request:   

[  ]  a hearing at the regional office before a 
hearing officer.  

[  ]  a "video conference" hearing at the 
regional office before a member of the Board of 
Veterans' Appeals in Washington, DC.  I understand 
this waives my right to an in-person hearing.  

[  ]  a Board of Veterans' Appeals hearing in 
Washington, DC.  

[  ]  withdrawal of my request for a hearing.  

The letter went on to advise the veteran that "[t]his 
evidence should be submitted as soon as possible.  If is not 
[sic] received within 60 days from the date of this letter, 
your appeal will be sent to Board of Veterans Appeals for a 
decision based on the evidence of record."    

The foregoing February 1999 letter is not entirely clear, 
since it refers to some unspecified evidence the veteran 
should submit, and then, in the attachment, apparently 
precludes the veteran from requesting to appear before a 
Member of the Board at the RO.  In any event, the record does 
not reflect that the veteran responded to this letter prior 
to the time the case was forwarded to the Board in 
Washington, DC.  

In July 1999, the veteran's representative service 
organization, The American Legion, prepared a "Written Brief 
Presentation."  In that document, The American Legion 
observed that the veteran had requested a personal hearing 
with the Hearing Officer at the RO, but that the RO had 
submitted the veteran's claim to the Board, "without the 
written consent of the veteran."  Therefore, it was 
"assert[ed] that since the veteran has not withdrawn his 
request for a personal hearing, that this claim be returned 
to the RO for the scheduling of the same."  

In addition, The American Legion also observed that the 
veteran had not been examined since he failed to report for 
the VA examination scheduled in May 1998.  Apparently, the 
representative understands the veteran to be willing to 
report for an examination, and the representative has made a 
specific request to the Board, "that the veteran be afforded 
the appropriate examinations in order to ensure that his fair 
process and due process rights are observed."  

Given The American Legion's expressed concerns in 
safeguarding the veteran's due process rights, and the 
representative's apparent understanding of the veteran's 
willingness to report for an examination, the Board will 
defer its consideration of the veteran's appeal on the merits 
will and return the case to the RO to comply with these 
requests.  

In addition to the foregoing, the Board has observed, in our 
review of the claims file, that it is also unclear whether 
all of the available medical records from the veteran's first 
period of service with the U.S. Marine Corps have been 
associated with the claims file.  Accordingly, an attempt to 
obtain those records should be made.  Moreover, since it is 
apparent that the veteran's original claims file has been 
lost, as well as, apparently with it, much of his Army 
service medical records, an attempt should also be made to 
secure any available clinical records regarding surgery the 
veteran reportedly had with respect to one of his claimed 
disabilities.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The veteran should be contacted and asked to 
identify the month and year he was hospitalized for 
treatment of hemorrhoids during service.  After 
this information is obtained, the RO should contact 
the National Personnel Records Center (NPRC), or 
any other appropriate organization, and request 
copies of the clinical records from the in-patient 
treatment the veteran identifies.  

2.  The RO should contact the Navy Service 
Department, and request any available medical 
records from the veteran's service with the Marine 
Corps from June 1955 to April 1959.  

3.  Next, the veteran should be scheduled for a VA 
examination that addresses the extent to which he 
is disabled by post-traumatic stress disorder; 
stenosis of the right femoral artery; residuals of 
a shell fragment wound of the right thigh effecting 
muscle group XV; traumatic arthritis of the right 
hip; and the residuals of a shell fragment wound of 
the left thigh.  The report provided with this 
examination should also set forth, to the extent 
possible, whether it is at least as likely as not 
that any current cardiac disability is related to 
chest pain complaints and shortness of breath the 
veteran experienced in the service in 1969; whether 
it is at least as likely as not that the veteran's 
right index finger synotenovitis is related to a 
remote injury in the 1960's; whether it is at least 
as likely as not that any current disability 
affecting the low back and the left and right knees 
is related to strain from parachute jumping in 
service; and whether there is any current 
disability arising from the residuals of a 
laceration on the right fourth finger.  All 
indicated tests, and any consultations deemed 
necessary to address the issues and questions 
presented should be accomplished, and before any 
evaluation is performed, the claims file should be 
reviewed.  Any reports provided should include a 
notation to the effect that this review took place. 

4.  Next, as requested by the veteran's service 
organization, The American Legion, the veteran 
should be scheduled for a hearing before a Hearing 
Officer at the RO; then, upon the completion of any 
further development as may be indicated at that 
time, the RO should enter its determinations 
regarding the matters on appeal.  If any decision 
remains adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.  

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


